Opinión concurrente emitida por el
Juez Asociado Señor Fuster Berlingeri.
Nos encontramos en el caso de autos con una de las situaciones en las que aplica el Art. 7 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 7. Se trata de una laguna jurídica con respecto a la controversia específica ante nos, que este Tribunal debe resolver conforme a equidad, según lo dispone el referido Art. 7. Olmo v. Young & Rubican of P.R., 110 D.P.R. 740 (1981); Collazo Cartagena v. Hernández Colón, 103 D.P.R. 870 (1975).
La cuestión que nos concierne aquí no puede resolverse solamente mediante un análisis de los principios generales de derecho positivo que son pertinentes. Las otras dos opi-niones emitidas por miembros de este Foro en el caso de autos conducen a resultados contradictorios a pesar de que ambas están fundamentadas en estudios respetables de derecho positivo. En situaciones como éstas, es particular-mente menester adaptar los principios generales de dere-cho a las realidades prácticas de la vida social. Siguiendo el paradigma prevaleciente en nuestro particular universo jurídico,(1) debemos identificar y jerarquizar los intereses *245sociales que merecen ser protegidos, para dictaminar en-tonces las pautas que correspondan en consideración a éstos.
I
Desde la perspectiva aludida en el párrafo anterior, no debe adoptarse aquí una norma que preceptúe inflexible-mente que las capitulaciones matrimoniales suscritas fuera de Puerto Rico por personas domiciliadas en Puerto Rico no son válidas en nuestro país si no constaban en escrituras públicas. Tal norma impondría una grave carga a las personas domiciliadas en Puerto Rico que tienen re-sidencia actualmente en Estados Unidos, o que opten por residir allí en el futuro. Podemos tomar conocimiento judicial de que miles de puertorriqueños se han trasladado a Estados Unidos por razones de estudio o trabajo, pero con el ánimo claro de regresar a la isla en algún momento oportuno. Miles más como ellos continuarán haciéndolo en el futuro previsible. Como se trata de personas cuyo domi-cilio es Puerto Rico aunque residan fuera de la isla,(2) unos y otros quedarían seriamente afectados si se han casado o desean casarse fuera de Puerto Rico al amparo del régimen de separación de bienes establecido mediante contrato pri-vado, de imponerse una norma que inflexiblemente le re-quiera a los domiciliados en Puerto Rico formalizar sus capitulaciones mediante escrituras públicas. Es decir, los que ya se hayan casado mientras sólo residían fuera de la isla y hayan otorgado capitulaciones sin escritura pública, al regresar a Puerto Rico se encontrarían con la triste y grave realidad de que el acuerdo prenupcial que ha estado rigiendo sus relaciones económicas no es válido, con todo lo que ello implica con respecto a la desestabilización del ré-*246gimen patrimonial que tenían contraído. Quedarían en en-tredicho múltiples transacciones que hayan realizado en-tre sí y con respecto a terceros al amparo del contrato privado de capitulaciones. Además, si desean continuar con el régimen de bienes que habían establecido, al regre-sar a su domicilio tendrían que tomar la medida artificiosa de divorciarse para poder hacer unas nuevas capitulacio-nes en escritura pública, y entonces volver a casarse. La norma jurídica en cuestión se tornaría para ellos, no en un instrumento para facilitar su legítima voluntad marital, sino en una onerosa pesadilla.
Por otro lado, para aquellos domiciliados de Puerto Rico que residen fuera de la isla y que quieran casarse mientras permanecen fuera de Puerto Rico, la norma en cuestión los obligaría a regresar a la isla antes del matrimonio para otorgar una escritura pública de capitulaciones. Tendrían que dedicar tiempo y dinero adicional para poder realizar su voluntad marital, lo que puede que no les sea posible si las condiciones de su estudio o trabajo se lo impiden. De nuevo, la norma en cuestión, que requiere que los domici-liados en Puerto Rico otorguen sus capitulaciones matri-moniales mediante escritura pública, contituiría una ca-misa de fuerza para impedir opciones legítimas a unos puertorriqueños que por razones meritorias no residen en el país. Cuando menos, estos últimos tendrían que utilizar el mecanismo artificioso de otorgar unos poderes ante per-sonas que no son notarios de tipo latino, para autorizar a otras personas a comparecer ante un notario de Puerto Rico en representación de los contrayentes, para que éste autorice entonces una escritura pública de capitulaciones antes de que los interesados contraigan matrimonio, sin poder hacerle a éstos las advertencias de rigor.
Nótese que las adversas consecuencias de la norma en cuestión impactaría no sólo a las parejas como las de autos, que al divorciarse tienen que dilucidar qué bienes le co-rresponden a cada cual terminado el matrimonio. Lo que *247es mucho más importante, afectaría también a los que quieren continuar casados, a los que no desean divorciarse que tienen o tenían decidido regir su matrimonio al am-paro de su acuerdo prenupcial.
Más aún, la norma referida tendría la irónica e incon-gruente consecuencia de que para personas que no estaban domiciliadas en Puerto Rico cuando otorgaron sus acuer-dos prenupciales en documentos privados, pero que luego vienen a residir o se domicilian en la isla, sus capitulacio-nes sí son válidas en Puerto Rico. Ello daría lugar a la inequitativa situación de que algunos norteamericanos, de los muchos que se mudan a Puerto Rico y se establecen aquí de manera permanente, tengan acuerdos prenupcia-les que aunque no constan en escritura pública son válidos, mientras que unos puertorriqueños que han residido tem-poralmente en el exterior y regresan luego a su hogar en la isla se encuentren que los suyos no son legítimos porque no constan en escritura pública.
Finalmente, la norma en cuestión daría lugar a enreve-sadas controversias sobre quién estaba domiciliado en Puerto Rico al acordar capitulaciones fuera de la isla y quién no lo estaba.
A la luz de todos los efectos adversos referidos y de las incongruencias y complicaciones mencionadas, no está jus-tificado adoptar la norma propuesta por algunos de mis compañeros en su opinión concurrente, que preceptúa de modo inflexible que para que sean válidas las capitulacio-nes matrimoniales de personas domiciliadas en Puerto Rico, dichas capitulaciones tienen que haberse otorgado mediante escritura pública. Dicha norma no se justifica sobre todo con relación a los domiciliados que no residen en Puerto Rico y que no desean divorciarse, por lo que no tie-nen disputa alguna sobre sus acuerdos prenupciales. Para esos puertorriqueños, al regresar a su hogar luego de ha-ber convenido unas capitulaciones fuera de la isla antes de casarse, la norma propuesta invalidaría tales capitulacio-*248nes y sería una grave carga, claramente contraria a sus intereses legítimos. No parece justificado que para este grupo de personas los acuerdos prenupciales referidos ad-vengan inválidos al regresar a Puerto Rico, mientras que ello no ocurriría para aquellos no domiciliados que se tras-laden a Puerto Rico sin haber otorgado sus capitulaciones en escrituras públicas.
II
No obstante, nada de lo señalado antes niega el valor y la gran conveniencia que tiene el que las capitulaciones referidas se otorguen mediante escritura pública. No puede negarse que es mediante dicho documento que se logra la mayor certeza sobre la fecha y el contenido de las capitulaciones. Más importante aún, mediante el proceso de otorgar la escritura pública ante un notario de tipo la-tino se asegura que las partes entiendan cabalmente el significado y el alcance de lo que pactan. Mediante ese pro-ceso las partes deben quedar claramente advertidas de las consecuencias que tiene la decisión de no optar por el régi-men de bienes gananciales. El alto interés público que existe con respecto a las certezas aludidas ciertamente jus-tifica una norma que preceptúe que para aquellos domici-liados de Puerto Rico que además residen en la isla al mo-mento de contraer matrimonio, las capitulaciones referidas deben otorgarse antes de casarse mediante escritura pública.
En resumen, pues, frente al imperioso reto que tenemos los Jueces de este Foro de buscar el balance más armonioso de aquellos intereses sociales en conflicto que reclaman nuestra protección, estimo que la norma que requiere el otorgamiento de las capitulaciones matrimoniales me-diante escritura pública aplica sólo a los casos de personas *249qué tienen tanto su domicilio como su residencia en Puerto Rico cuando se proponen contraer matrimonio.
Procede que aplique lo anterior a la situación del caso de autos.
II
De los documentos que obran en autos, incluyendo la sentencia del foro de instancia, surge claramente que tanto la peticionaria como el recurrido no sólo tenían su domici-lio en Puerto Rico al momento de acordar las capitulacio-nes pactadas entre ellos sino que, además, eran residentes de la isla. De hecho, el proceso de otorgar dichas capitula-ciones se inició en Puerto Rico, cuando el abogado del re-currido las formuló. Éstas fueron firmadas por los contra-yentes momentos antes de celebrar su matrimonio, que se llevó a cabo en Baltimore, donde estos dos puertorriqueños se encontraban de pasada. El hecho accidental y aislado de estar en la ciudad referida de manera muy provisional y temporera de ningún modo alteró la realidad de que ambos eran personas domiciliadas y residentes de Puerto Rico. La breve estadía en Baltimore del recurrido y la peticionaria no los convertía ni siquiera en residentes de ese lugar, como lo sería un domiciliado en Puerto Rico que estudie o trabaje allí aunque tenga la intención definitiva de regre-sar a su país natal oportunamente. La accidental presencia de la peticionaria y el recurrido en Baltimore era, según Puig Peña —Tratado de Derecho Civil, Madrid, Ed. Rev. Der. Privado, 1958, T. I, Vol. XI, pág. 193— sólo “un simple paradero”, que es distinto a tener residencia o domicilio en dicho lugar, y menos que ello.
Vistas en conjunto todas las circunstancias del caso de autos, pues, es menester concluir que el acto jurídico que aquí nos concierne se rige por la norma que nos parece correcta, de que las capitulaciones matrimoniales de per-*250sonas que son a la vez domiciliados y residentes de Puerto Rico tienen que otorgarse en escritura pública para que sean válidas.
Concurro, por lo tanto, con los que por razones pareci-das opinan que el pacto entre el recurrido y la peticionaria no es válido, y uno mi voto al de ellos para emitir una sentencia mayoritaria a tales efectos.
— O —

 Me refiero a concepciones fundamentales como las de Roscoe Pound, que preconizan que el Derecho existe para lograr la mejor consecución posible de los intereses sociales. Véase Social Control Through Law, Conneticut, Yale Univ. Press., 1943.


 Véanse: P.P.D. v. Admor. Gen. de Elecciones, 111 D.P.R. 199 (1981); Prawl v. Lafita Delfín, 100 D.P.R. 35 (1971); Martínez et al. v. Vda. de Martínez, 88 D.P.R. 443 (1963).